DETAILED CORRESPONDENCE
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to Request for Continuing Examination filed on 18 February 2021 as a response to the Notice of Allowance issued 2 February 2021.  Claim 1 is cancelled.  Claims 10 and 19 are amended and have been carefully considered.  Claims 2-21 are pending and considered below.

Reasons for Allowance
	This Notice of Allowance is issued in response to Applicant’s request for consideration of references submitted via Information Disclosure Statement on 2 February 2021.  The references submitted by Information Disclosure Statement have been considered.  All references included as part of parent application 14/729870, now patent number 10,311,464 have been considered.  The minor amendments to the claims do not affect patentability.  The claimed invention is found to be allowable for the reasons previously stated.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682